Fourth Court of Appeals
                                          San Antonio, Texas
                                                JUDGMENT
                                             No. 04-13-00812-CV

    THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.O.

                      From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013MH331307
                          Honorable Polly Jackson Spencer, Judge Presiding 1

         BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

         No costs will be assessed against appellant S.O. because he is indigent.

         SIGNED August 13, 2014.


                                                          _____________________________
                                                          Marialyn Barnard, Justice




1
  David A. Berchelman Jr., former presiding judge of the 37th Judicial District Court, Bexar County, Texas, sitting as
a criminal law magistrate, signed the initial forced medication order. However, a conformed order was subsequently
signed by the Honorable Polly Jackson Spencer, presiding judge of Probate Court No. 1, Bexar County, Texas in
response to S.O.’s request for a de novo hearing. It is this order from which the appeal is taken pursuant to S.O.’s
second amended notice of appeal.